Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 2-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The phrase “a steam mixer” on last line of claims 2-3 are multiple inclusion of the same claimed element that is “a mixing system” in claim 1.  Please use similar language in claim 4, “the mixing system comprises a steam mixer” to avoid any confusion.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 5-6 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by US 8613195 (Held).
	Regarding independent claim 1, Held discloses an Organic Rankine cycle system with supercritical double-expansion and two-stage heat recovery (column 1, lines 46-55, also note the list of supercritical organic working fluids in column 6, lines 1-27), comprising a first-stage evaporation cycle system, a second-stage evaporation cycle system and a mixing system (note mixing pipe at D upstream of condenser 924 in figure 9), wherein the first-stage evaporation cycle system pressurizes a cycle working fluid by means of a first working pump 922, then the cycle working fluid is heated by means of a first evaporator 904, and then inputs to an a first expander 914 and obtains electric energy; the second-stage evaporation cycle system feeds the cycle working fluid to a second working pump 9, a regenerator (916), second evaporator 902 sequentially, and then feeds the cycle working fluid to an- a second expander 912 and obtain electric energy; the outputs m1, m2 of the first expander 914 and the second expander 912 are connected to the mixing system (at point D of the mixing pipe before the condenser, figure 9), then the cycle working fluid is cooled down (at condenser 924) and transferred to the next working cycle.
Regarding claim 3, wherein the second-stage evaporation cycle system comprises the second working pump 9, and wherein the outlet of the second working pump 9 is connected to the inlet of the regenerator 916, the outlet of the regenerator 916 is connected to the inlet of the second evaporator 902, the outlet of the second evaporator 902 is connected to the expander 912, the expander 912 is connected to the generator, and the outlet of the second expander 912 is connected to the inlet of a steam mixer (mixing pipe at point D in figure 9 mixing m1 and m2).
Regarding claims 5-6, note organic Rankine cycle in column 1, lines 46-55, also note the list of supercritical organic working fluids in column 6, lines 1-27.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 2, 4 are rejected under 35 U.S.C. § 103(a) as being unpatentable over US 8613195 (Held, figure 9 in view of figure 6 of the same reference).  Held teaches in figure 9 all the claimed subject matter as set forth above in the rejection of claim 1, and further teaches the first-stage evaporation cycle system comprises the first working pump 922, and wherein the outlet of the first working pump 922 is connected to the inlet of the first evaporator 904, the outlet of the first evaporator 904 is connected to the first expander 914, the first expander 914 is connected to a generator.  However, figure 9 does not disclose: 1) the outlet of the first expander is connected to the inlet of the second evaporator (claim 2) and 2) the outlet of the steam mixer is connected to a regenerator then to the condenser (claim 4).  However, figure 6 of Held clearly teaches that: 1) the outlet of a first expander 302 is connected with a second evaporator (recuperator 2, note second evaporator 7 of the claimed invention is also a recuperator), and 2) the mixture m1 and m2 at point 504 is connected to a regenerator (recuperator 1) before going to a condenser C.  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to connect the outlet of the first expander of figure 9 to the second evaporator as taught by figure 6 for the purpose of utilizing the waste heat of the first expander to improve heat input, and to direct the combined steams to the second regenerator of figure 9 as taught by figure 6 for the purpose of providing heat to said regenerator to maximize heating at the regenerator.


7 is rejected under 35 U.S.C. § 103(a) as being unpatentable over US 8613195 (Held) in view of US 2012/0291433 (Meng).  Held teaches in figure 9 all the claimed subject matter as set forth above in the rejection of claim 1, but does not disclose one of the specific working fluids as claimed.  Meng discloses those fluids including R126 (paragraph 63), R218 (paragraph 72), R143a (paragraph 70), R404A (paragraph 77), and R507a (paragraph 99).  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to select one of the fluids noted above to be used in Held as taught by Meng for the purpose of obtaining appropriate work output based on the specific characteristics of the selected fluid.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Mahmoud discloses one of the selected fluid, Noureldin and Stinger teach the cascaded organic cycles, Stinger further discloses flow mixers.










Examiner Nguyen whose telephone number is (571) 272-4861.  The examiner can normally be reached on Monday--Thursday from 9:00 AM to 7:00 PM.

     	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark A Laurenzi, can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/HOANG M NGUYEN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        

                                                                                    HOANG NGUYEN
                                                                                    PRIMARY EXAMINER
                                                                                    ART UNIT 3746
Hoang Minh Nguyen
5/4/2021